Per Curiam.
Amanda Lynn Cluff was admitted to practice by this Court in 2012 and has previously listed a business address in Brielle, New Jersey with the Office of Court Administration (hereinafter OCA). By affidavit sworn to June 16, 2016, Cluff seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
Inasmuch as Cluff is ineligible for nondisciplinary resignation, her application for that relief must be denied. According to OCA records, and as is emphasized by AGC, Cluff is presently delinquent in her New York attorney registration requirements, having failed to register for the 2016-2017 biennial period (see Judiciary Law § 468-a; Rules of Chief Admin of Cts [22 NYCRR] § 118.1). It is beyond cavil that the failure to duly register constitutes “conduct prejudicial to the administration of justice” (Judiciary Law § 468-a [5]) and, therefore, attorney misconduct (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]). Accordingly, Cluffs failure to duly register is a bar to *1347her nondisciplinary resignation, and her application must be denied (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]). Further, any future application by Cluff must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see id.).
Garry, J.R, Egan Jr., Lynch, Rose and Devine, JJ., concur.
Ordered that Amanda Lynn Cluff s application to resign is denied.